IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


GREEN EMERALD HOMES, LLC,

             Appellant,

 v.                                                  Case No. 5D16-1189

PNC BANK, N.A. AND TREVOR
SAHADATALLI,

             Appellees.

________________________________/

Opinion filed January 13, 2017

Non-Final Appeal from the
Circuit Court for Orange
County,
Margaret H. Schreiber, Judge.

Brennan Grogan, of Levine Law Group,
Palm Beach Gardens, for Appellant.

Karin Posser, and William Grimsely, of
McGlinchey Stafford, Jacksonville, for PNC
Bank, N.A., Appellee.

No appearance for other Appellee.


PER CURIAM.

      Green Emerald Homes, LLC (“Green Emerald”) appeals the trial court’s denial of

its motion to quash service of process attempted by PNC Bank, N.A. (“PNC”). PNC

alleged that Green Emerald was concealing its whereabouts to avoid service of process,
which would entitle PNC to pursue substitute service of process on the Secretary of State

pursuant to sections 48.062(3) and 48.161(1), Florida Statutes (2014). We reverse and

remand to the trial court for the reasons set forth below.

       Green Emerald correctly asserts that the substituted service was ineffective

because PNC failed to comply with the requirements of section 48.161(1); specifically: (1)

PNC did not mail a copy of the notice of service and a copy of the process to Green

Emerald by registered or certified mail, (2) PNC did not file the return receipt from such

mailing, and (3) PNC did not file its counsel’s affidavit of compliance. “Perfection of

substituted service requires strict compliance with the statutory prerequisites because

such service is an exception to personal service.” Wyatt v. Haese, 649 So. 2d 905 (Fla.

4th DCA 1995) (citing Shiffman v. Stumpff, 445 So. 2d 1104, 1105 (Fla. 4th DCA 1984);

Gloucester Eng’g, Inc. v. Mendoza, 489 So. 2d 141, 142 (Fla. 3d DCA 1986)).

       PNC seeks to excuse its noncompliance with the requirements of section

48.161(1) by relying upon Alvarado-Fernandez v. Mazoff, 151 So. 3d 8 (Fla. 4th DCA

2014). Mazoff sustained substitute service of process despite the plaintiff's failure to file

the defendant's return receipts when the defendant evaded service. 151 So. 3d at 17.

The Mazoff holding, however, cannot be expanded to excuse PNC’s failure to comply

with multiple statutory requirements, especially those calculated to give a defendant

actual notice of the suit.

       Nor do we find that Green Emerald waived service of process by its counsel filing

a notice of appearance or a motion for extension of time. “The law is clear and well-

established that a simple notice of appearance by counsel does not constitute a general

appearance by the client and does not waive the client’s claims as to lack of jurisdiction




                                             2
or denial of due process.” Segalis v. Roof Depot USA, LLC, 178 So. 3d 83, 85 (Fla. 4th

DCA 2015) (citation omitted). “Furthermore, a motion for extension of time does not

constitute a general appearance.” DiGiovanni v. BAC Home Loans Servicing, L.P., 83

So. 3d 934, 935-36 (Fla. 2d DCA 2012) (citation omitted). Green Emerald timely raised

the issue of defective service of process in its motion to quash.

       Accordingly, we reverse the trial court’s order denying Green Emerald’s motion to

quash and remand for further proceedings consistent with this opinion.

       REVERSED AND REMANDED.



PALMER, ORFINGER, and EDWARDS, JJ., concur.




                                             3